Citation Nr: 1431235	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial increased evaluation for bilateral plantar fasciitis, rated as noncompensable prior to September 21, 2010, and as 10 percent disabling since September 21, 2010.

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to July 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In the April 2012 rating decision, the RO partially granted the Veteran's claim for an increased evaluation for his bilateral plantar fasciitis; a 10 percent evaluation was assigned, effective from September 21, 2010.  This partial allowance has created "staged" ratings and does not constitute a full grant of the benefits sought on appeal.  Accordingly, the Veteran's claim for an increased evaluation for his bilateral plantar fasciitis remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran testified before the undersigned Veterans Law Judge in March 2014.  A copy of the transcript of this hearing has been associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Here, at her March 2014 Board hearing, the Veteran testified that she was currently unemployed, in part, due to her service-connected bilateral plantar fasciitis.  In light of Rice, the issue of entitlement to a TDIU is properly before the Board.

The issues of entitlement to increased initial evaluations for bilateral plantar fasciitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran suffered from in-service low back pain which was diagnosed as lumbago and persisted into the present day.    


CONCLUSION OF LAW

The criteria for service connection for lumbago have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  This decision grants the Veteran's claim of entitlement to service connection for a low back disorder.  As such, the Board finds that any error related to the VCAA with respect to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 111, 38 C.F.R.  § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  Arthritis is listed in in § 3.309.

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records reveals that she never suffered from arthritis, rheumatism, recurrent back pain, or any other back problem at the time of her November 2007 Report of Medical History at induction.  However, she complained of back pain in a February 2008 Report of Medical Assessment.  In a January 2009 Obstetrics (OB) Registration, the Veteran indicated that she suffered from back pain.  On her Report of Medical History at separation, the Veteran explained that she began experiencing severe lower back pain in January 2009.  She was diagnosed as having lumbago at that time.  

The Veteran was provided with a VA examination dated in March 2010, at which time she reported intermittent low back pain which had its onset while she was in service.  Magnetic resonance imaging (MRI) conducted in 2008 was normal, and the VA examiner diagnosed her with a normal low back.  However, VA treatment records also dated in 2010 listed lower back pain among the Veteran's active problems.  At her March 2014 Board hearing, the Veteran testified that her current low back pain persisted since her separation from service.  

With disability compensation claims, the Board is directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case the evidence shows that the Veteran was diagnosed with lumbago in service, that she complained of back pain on several occasions in service, that she continued to complain of low back pain following separation from service, and that she was treated for low back pain by VA following separation from service.  

While the Veteran, as a layperson, is unable to provide a nexus between her in-service lumbago and her current back condition, she is competent to discuss her symptoms of back pain that she indicates she had suffered from since January 2009.  She is competent to indicate where this pain was (and currently is) localized despite the VA examiner's indications that her lower back was within normal limits.  

The Board finds that the Veteran has been generally consistent in her description of her symptomatology and treatment since January 2009.  Accordingly, the credible and competent evidence of record indicates that it is at least as likely as not that the Veteran's current low back condition is related to her in-service diagnosis of lumbago.  As the evidence of record at least places the Veteran's claim in equipoise, the Board grants the Veteran's claim for service connection for lumbago. 
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).      


ORDER

Entitlement to service connection for lumbago is granted.


REMAND

The Veteran also seeks entitlement to initial increased evaluations for her service-connected bilateral plantar fasciitis.  A Physical Evaluation Board (PEB) Proceeding indicated that her functional limitations in maintaining the appropriate level of stamina caused by her plantar fasciitis made her medically unfit to perform her military duties, and recommended a 20 percent disability percentage (10 percent for each foot).  She was provided with a VA examination in March 2010, but the Veteran asserted that the March 2010 VA examination was inadequate because the examiner did not remove her footwear or do any physical testing to determine the severity of her impairment.  Based on the results of this examination, the RO assigned a noncompensable rating effective July 24, 2009, and then a 10 percent rating effective September 21, 2010.

The RO attempted to provide the Veteran with another VA examination with respect to her plantar fasciitis in March 2013, and notice was sent to her address of record.  However, the Veteran did not respond to that notice and did not report to the scheduled April 2013 VA examination.  A Statement of the Case was issued and mailed to the same address of record in April 2013.  However, when the Statement of the Case was returned by the postmaster as undeliverable, it was determined that the Veteran lived at a new address, but the Veteran was never notified of the scheduled April 2013 examination at her new address and a new VA examination was never scheduled.  At her March 2014 Board hearing, the Veteran acknowledged undergoing a VA examination in March 2010, but did not express any knowledge of the scheduled April 2013 examination.  The Board notes that VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).   As such, the Board concludes that the March 2013 correspondence providing notice to the Veteran of her scheduled April 2013 VA examination was mailed to her old address and never received by the Veteran at her new address; therefore, the Board finds that the Veteran should be scheduled for a new examination to determine the severity of her service -connected bilateral plantar fasciitis and that notice should be sent to the Veteran's current address of record.  

With respect to the reasonably raised claim of entitlement to a TDIU, all issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the claim of entitlement to a TDIU is "intertwined" with the issue of entitlement to increased initial ratings for bilateral plantar fasciitis.  Consequently, and given that no development of this claim has been undertaken, the Board finds that the claim of entitlement to a TDIU must be remanded for development and adjudication contemporaneous to that of the Veteran's claim of entitlement to increased initial ratings for bilateral plantar fasciitis.  Id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA feet examination to determine the current severity of her bilateral plantar fasciitis.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected bilateral plantar fasciitis.  The examiner should determine whether the Veteran's foot disability is considered to be moderate, moderately severe, or severe.  The examiner should also indicate whether the Veteran has limitation of motion in the joints of the feet, and whether the feet are additionally limited due to pain, weakness, fatigability, incoordination, or lack of endurance.  The examiner should also determine whether the Veteran has bilateral weak foot, Morton's disease, malunion or nonunion of the tarsal or metatarsal bones, or flatfoot.  A rationale for any opinion expressed should be provided.

The examiner is also asked to opine as to whether the Veteran's service-connected disabilities result in unemployability.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  The examiner must then provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities, consistent with her education and occupational experience, irrespective of age and any non-service-connected disabilities.  A complete rationale for all opinions must be provided.

2.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Once the above actions have been completed, the RO must adjudicate the claim of entitlement to TDIU, to include consideration of all relevant evidence of record.

4.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


